*198Opinion by
Me. Chief Justice McBride.
1. There are no new questions of law raised upon this appeal, and to discuss the evidence would only be. to recount the childish bickerings of two young people who, by the exercise of mutual forbearance and self, control, could have lived pleasantly together. The evidence does not convince us that defendant’s conduct has been such as to entitle plaintiff to a decree, therefore the decree of the Circuit Court is affirmed.
Aeeirmed.
Mr. Justice Burnett, Mr. Justice Benson and Mr. Justice Harris concur.